DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-24 are pending as filed in the 07/23/2020 Preliminary Amendment. 

Information Disclosure Statement
The information disclosure statement submitted 07/23/2020 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 6-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 9,492,431 B2 (issued 11/15/2016). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-18 of US9492431B2 recite a method of reducing scar formation in a subject having a keratoconjunctive disorder comprising administering an RARγ agonist in the form of a powder, syrup, granule, liquid formulation, suspension, emulsion, ointment, or instillation in amounts from 0.00001% to 10%; 0.0001% to 3%, and 0.001% to 1% (w/v), wherein the RARγ agonist is selected from R667, CD437, BMS961, NRX204647, and CD1530, anticipating present claims 6, 9-12, 16, 17, and 21-24, which includes “preventing” keratitis and does not limit the patient population to subjects having keratitis. Claims 1-18, 51-54, and 63-65 of US9492431B2 administers the same compounds but limits the patient population and therefore represents a species anticipating present claims 6, 9-12, 16, 17, and 21-24. Administration of the same product to the same patient population in the same amounts would result in the same effects, thus, claims 1-18 of US9492431B2, also anticipate present claims 7 and 8. 
	Claims 13-15 and 18-20 require inclusion of a solubilizer, not recited in claims 1-68 of US9492431B2. However, the scope of claims 1-68 of US9492431B2 includes the addition of solubilizers, as the description describes the claimed dosage forms to be formulated with well-known methods by suitably blending additives including solubilizers such as polysorbate 80, polyoxylethylene hydrogenated castor oil 60, and macrogol 4000, rendering unpatentable present claims 13-15 and 18-20. 
	Claims 19-36, 55-58, and 66-68 of US9492431B2 recite a method of suppressing collagen degradation and/or collagen contraction in a subject having a keratoconjunctive disorder and render present claims 6-24 unpatentable for the same reasons as explained for claims 1-18 of US9492431B2. Claims 37-50 and 59-62 of US9492431B2 recite a method of reducing scar formation on the conjunctiva and/or cornea of a subject caused by external injury and render present claims 6-24 unpatentable for the same reasons as explained for claims 1-18 of US9492431B2. In essence, the claims describe administration of the claimed compounds in the claimed amounts to a subset of the claimed patient population, necessarily results in the claimed method. 

(2)	Claims 6-9 and 11-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,750,721 B2 (issued 09/05/2017). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-20 of US9750721B2 recite a method of preventing or treating dry eye or scar formation in the eye of a subject comprising administering the RARγ agonist R667 in the form of a powder, syrup, granule, liquid formulation, suspension, emulsion, ointment, or instillation in amounts from 0.00001% to 3% (w/v), including a solubilizer selected from polysorbate 80, polyoxylethylene hydrogenated castor oil 60, and macrogol 4000, anticipating present claims 6-9 and 11-24, because the claims describe administration of the claimed compounds in the claimed amounts to a subset of the claimed patient population, necessarily results in the claimed method.

(3)	Claims 6-9 and 11-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,016,395 B2 (issued 07/10/2018). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-18 of US10016395B2 recite a method of preventing or treating conjunctivitis in a subject comprising administering the RARγ agonist R667 in the form of a powder, syrup, granule, liquid formulation, suspension, emulsion, ointment, or instillation in amounts from 0.00001% to 3% (w/v), including a solubilizer selected from polysorbate 80, polyoxylethylene hydrogenated castor oil 60, and macrogol 4000, anticipating present claims 6-9 and 11-24, because the claims describe administration of the claimed compounds in the claimed amounts to a subset of the claimed patient population, necessarily results in the claimed method.

(4)	Claims 6-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,537,556 B2 (issued 01/21/2020). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-18 of US10537556B2 recite a method of preventing or treating conjunctivitis in a subject comprising administering the RARγ agonist (R667, CD437, BMS961, NRX204647, or CD1530) in the form of a powder, syrup, granule, liquid formulation, suspension, emulsion, ointment, or instillation in amounts from 0.00001% to 3% (w/v), including a solubilizer selected from polysorbate 80, polyoxylethylene hydrogenated castor oil 60, and macrogol 4000, anticipating present claims 6-24, because the claims describe administration of the claimed compounds in the claimed amounts to a subset of the claimed patient population, necessarily results in the claimed method.

Conclusion
Claims 6-24 are pending.
Claims 6-24 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655